         Case 2:20-cv-01198-MCE-AC Document 78 Filed 09/24/20 Page 1 of 3


 1   SCOTT L. FROST, ESQ., CA Bar No. 258063
 2   scott@frostlawfirm.com
     ANDREW SEITZ, ESQ., CA Bar No. 273165
 3   andrew@frostlawfirm.com
 4   FROST LAW FIRM, PC
     273 West 7th Street
 5   San Pedro, CA 90731
 6   Tel.: (866) 353-6376
     Fax: (310) 361-8803
 7

 8   Attorneys for Plaintiffs
 9
10                           UNITED STATES DISTRICT COURT
11                          EASTERN DISTRICT OF CALIFORNIA
12                                 SACRAMENTO DIVISION
13
                                AT LAW AND IN ADMIRALTY
14
     DENNIS C. PAYNE and SUSAN                      Case No. 2:20-cv-01198-MCE-AC
15   PAYNE,
16                                                  NOTICE OF TAKING VIDEOTAPED
                                Plaintiffs,         DEPOSITION OF PLAINTIFF
17                vs.                               DENNIS C. PAYNE
18
     ABB, INC. (sued individually and as            Date:          November 10, 2020
19    successor-in-interest to BAILEY               Time:          10:00 a.m.
20    METER CO.), et al.                            Location:      Via Video-Conferencing only.
                                                                   Contact: (214) 347-4781,
21
                                Defendants.                        For assistance
22
                                                    Action Filed:         September 4, 2020
23
                                                    Trial Date:           None Set
24
25
26
27

28
                                                  1
                  NOTICE OF TAKING VIDEOTAPED DEPOSITION OF PLAINTIFF DENNIS C. PAYNE
         Case 2:20-cv-01198-MCE-AC Document 78 Filed 09/24/20 Page 2 of 3


 1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2            PLEASE TAKE NOTICE that the discovery deposition of the following-described
 3   person will be taken pursuant to the Federal Rules of Civil Procedure and other applicable
 4   rules and statutes; that said deposition will be taken before a Notary Public and certified
 5   Shorthand Reporter, or any other office authorized by law to take depositions in like
 6   cases.
 7
               WITNESS:                       Dennis C. Payne
 8
               DATE:                          November 10, 2020
 9
               TIME:                          10:00 a.m. (local time)
10
               PLACE:                         Via Video-Conferencing only.
11                                            Contact: (214) 347-4781, for assistance
12             COURT REPORTER:                Asbestos Reporters, a GPS Partnership
                                              Email: mcard@asbestosreporters.com
13
                                              Tel: (214) 347-4781
14
15
              This oral examination will be subject to continuance or adjournment from day to
16
     day (excluding weekends and holidays) or place to place until completed.
17
18
19
     DATED: September 24, 2020                             FROST LAW FIRM, PC
20
21
                                                         By:       /s/ Andrew Seitz
22
                                                          ANDREW SEITZ
23                                                        Attorneys for Plaintiff
24
25
26
27

28
                                                     2
                     NOTICE OF TAKING VIDEOTAPED DEPOSITION OF PLAINTIFF DENNIS C. PAYNE
        Case 2:20-cv-01198-MCE-AC Document 78 Filed 09/24/20 Page 3 of 3

                                CERTIFICATE OF SERVICE
 1
 2       I declare that I am over the age of 18, not a party to the above-entitled action, and
   am an employee of Frost Law Firm, PC whose business address is 273 West 7th Street,
 3
   San Pedro, CA 90731.
 4
          On September 24, 2020, I served the following document in the following manner:
 5
 6   NOTICE OF TAKING VIDEOTAPED DEPOSITION OF PLAINTIFF DENNIS
                             C. PAYNE
 7

 8        (CM/ECF System) Pursuant to Local Rule, I electronically filed the documents
          with the Clerk of the Court using the CM/ECF systems, to the parties and/or
 9
          counsel who are registered CM/ECF Users set forth in the service list that is
10        located on the PACER website.
11        (Federal) I declare that I am employed in the office of a member of the Bar of this
12        Court at whose direction the service was made.
13        Executed on September 24, 2020, San Pedro, California.
14
15
                                                     /s/ Kimberly Manalansan
16                                                KIMBERLY MANALANSAN
17
18
19
20
21
22
23
24
25
26
27

28
                                               3
                                        PROOF OF SERVICE
